Title: From Thomas Jefferson to Ira H. Taylor, 9 November 1824
From: Jefferson, Thomas
To: Taylor, Ira H.


Sir
Monto
Nov. 9. 24.
I duly recd your favor of Oct. 30. covering the prospectus of a literary and religious  publicn to be  issued weekly at Canonsburgh. I sincerely wish it success, but have seen so many failures of periodical literary public enterprises as to lessen confidence in them, however meritorious they  may be in  their execution. scarcely ever going from home, and of course seeing few persons, I have no opportunity of solliciting subscn’s, and therefore return you the prospectus with my own signature only. I am in hopes you will have an agent in Richmond to recieve the annual payments , as remittences of a fractional sum from hence to Canonsbg would be difficult. the facility of making payment  will encorage subscribers and Accept the assurance of my respect,Th: J.